Citation Nr: 0208268	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  96-13 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected post-operative right shoulder impingement 
syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Marine 
Corps from September 1966 to June 1969 and from March 1975 
through December 1992.  He is a recipient of the Purple Heart 
Medal.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for 
service-connected right shoulder impingement syndrome and 
reduced the veteran's rating from 10 percent to 0 percent, 
effective January 9, 1995.  In September 1995 the veteran 
filed a timely notice of disagreement.  The RO subsequently 
provided the veteran a statement of the case (SOC), the 
veteran perfected his appeal, and the issue was properly 
certified to the Board.  Supplemental statements of the case 
(SSOC's) were also issued during the course of the appeal.

In a decision dated in December 1999 the Board determined 
that the RO had not properly notified the veteran of its 
proposed reduction from 10 to 0 percent for his service-
connected right shoulder impingement syndrome.  Accordingly, 
the issue of entitlement to an increased evaluation for 
service-connected right shoulder impingement syndrome, to 
include whether the veteran's evaluation was properly 
reduced, was remanded to the RO.  The Board instructed the RO 
to request the names and addresses of all medical 
professionals who had treated the veteran for his service-
connected right shoulder condition, and to obtain all such 
records not previously associated with the claims folder.  In 
addition, the veteran was to be afforded a VA orthopedic 
examination to determine his current level of disability, 
including any functional limitations due to pain.

The RO, in a supplemental statement of the case issued in 
December 2001, determined that the evaluation of the 
veteran's service-connected right shoulder condition had been 
improperly reduced.  The veteran's 10 percent evaluation for 
service-connected right shoulder impingement syndrome was 
reinstated, effective January 9, 1995.  However, his January 
1995 claim, which was the basis of the RO rating decision on 
appeal, had also sought an increased evaluation.  In AB v. 
Brown, 6 Vet. App. 35 (1993), the United States Court of 
Appeals for Veterans Claims (Court) held that, in a claim for 
an increased rating, the veteran will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available has 
been awarded.  


FINDING OF FACT

The veteran's service-connected right shoulder impingement 
syndrome is manifested by no more than malunion of the 
clavicle or scapula and painful movement.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for service-connected right shoulder impingement 
syndrome have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5203 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the pain associated with his 
service-connected right shoulder condition warrants an 
evaluation in excess of 10 percent.  


I.  Factual Background

The veteran retired from active military service in December 
1992.  In a June 1993 RO rating decision, he was, among other 
things, granted service connection for right shoulder 
impingement syndrome with residual surgical scarring, 
evaluated as 10 percent disabling from January 1993.  

After submitting a claim seeking an evaluation in excess of 
10 percent for his service-connected right shoulder 
condition, the veteran presented for a VA examination in 
February 1995.  He complained of pain and discomfort in his 
upper right shoulder.  Clinical evaluation revealed pain in 
the upper right shoulder, particularly with downward stress 
on his head with right lateral bending.  The examiner noted 
full range of motion of the right shoulder, with no 
impingement.  It was further noted that no X-rays were taken 
"since he is doing well."  

In March 1997 the veteran was afforded another VA 
examination, at which time clinical evaluation revealed 
symmetrical shoulders without obvious deformity.  There was 
no atrophy, and the veteran had good motion without pain 
"and/or impingement or crepitation."  He had forward 
elevation to 180 degrees; abduction to 170 degrees; internal 
rotation to 90 degrees; external rotation to 80 degrees; and 
extension to 30 degrees.  There was no evidence of pain with 
rotatory motion, and the veteran had good grip with his right 
hand.  The examiner noted approximately equal strength of the 
right and left shoulder against resistance.  

X-rays indicated that the distal portion of the veteran's 
right clavicle had been resected.  There was evidence of some 
attempt at bony reconstitution across the acromion, which was 
"probably from residual periosteum."  The examiner 
specifically noted that the X-rays did not reveal any changes 
"except post-surgical."  

The veteran was diagnosed with "injury, rotator, remote, 
right shoulder, [post-operative] arthroscopy with resection 
distal clavicle with normal residual examination."  

In December 1999 the Board remanded the issue of entitlement 
to an evaluation in excess of 10 percent for service-
connected right shoulder impingement syndrome to the RO for 
further development.  The RO was instructed to make a 
determination as to whether the veteran's service-connected 
right shoulder evaluation had been properly reduced.  
Further, the RO was to afford the veteran another VA 
examination to determine the extent of his current service-
connected right shoulder disability, to include a 
determination as to any functional limitation due to pain.  

A VA examination was conducted in May 2000, which indicated 
complaints of intermittent right shoulder pain, which became 
worse with extended use.  The veteran reported taking over-
the-counter Motrin "once a month or so to control the 
pain."  He specifically denied any inhibitions, and any arm 
or hand weakness.  He further reported regularly exercising 
with weights.  

The examiner noted episodes of "a binding sensation at the 
end of clavicle when he moves it in certain directions."  
Physical examination revealed forward elevation to 180 
degrees; abduction to 170 degrees; internal rotation to 90 
degrees; and external rotation to 80 degrees.  In addition, 
the examiner noted that there was pain on abduction and 
external rotation only.  There was no weakness, instability, 
effusion, fatigability, or incoordination.  Diagnostic 
testing revealed "deformity, distal right clavicle, 
consistent with either previous inflammatory change or 
previous surgical resection."  

The veteran was noted to have full use of his shoulder.  The 
examiner stated "there is no impairment.  There is minimal 
discomfort . . . He readily admits that it does not impair 
any of his daily activities, recreational activities, or 
professional activities."  

The veteran was diagnosed with right shoulder impingement 
syndrome.  

Another VA examination was conducted in September 2001, at 
which time the veteran complained of popping in his right 
shoulder with motion and "a little discomfort."  He 
reported that exercising for prolonged periods of time 
markedly increased his symptomatology.  

Physical examination revealed no evidence of any swelling, 
redness, or tenderness.  Pain was noted, but there was no 
fatigue, weakness, or lack of endurance.  The examiner noted 
mildly positive impingement signs on flexion and a well-
healed scar over the anterior portion of the right shoulder 
at the region of the clavicle.  The veteran had range of 
motion on flexion and abduction to 170 degrees with pain.  He 
had external and internal rotation to 90 degrees.  

The veteran was diagnosed with right shoulder impingement 
syndrome, status post-surgery, with residuals of decreased 
range of motion, pain, and scar.  

II.  Analysis

A.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether another remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC and 
the SSOC's provided by the RO in October 1995, April 1998, 
and January 2002, as well as RO correspondence to the veteran 
and his representative explaining the provisions of the VCAA 
and requesting new evidence, in December 1999 and May 2000, 
respectively, in addition to the December 1999 Board 
decision, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); VCAA § 3(a), 114 Stat. 2096, 2096-98 (codified as 
amended at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2001)).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Id. at 
262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected right shoulder impingement 
syndrome is currently evaluated as 10 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5203.  

Pursuant to DC 5203, dislocation of the clavicle or scapula 
is assigned an evaluation of 20 percent.  Nonunion of the 
clavicle with loose movement is assigned a rating of 20 
percent, and nonunion without loose movement is evaluated as 
10 percent disabling.  Malunion of the clavicle or scapula is 
also assigned an evaluation of 10 percent.  Impairment of the 
clavicle or scapula can also be rated based upon the 
impairment of function of the contiguous joint.  

The competent medical evidence of record indicates status 
post-operative arthroscopy of the right shoulder with 
resection of the distal portion of the clavicle.  The VA 
examiner in September 2000 noted some deformity of the distal 
clavicle.  X-rays taken during the veteran's September 2001 
VA examination revealed some migration of the humeral head on 
the acromion.  

The veteran has consistently been diagnosed with right 
shoulder impingement syndrome.  Impingement syndrome is 
"progressive pathologic changes resulting from mechanical 
encroachment."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(28th ed. 1994) at 1632.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran is properly evaluated as 10 percent 
disabled.  38 C.F.R. § 4.71a, DC 5203.  

There is no evidence of any nonunion with loose movement or 
any dislocation of the clavicle or scapula such as to warrant 
a 20 percent evaluation under DC 5203.  More specifically, 
diagnostic reports from the veteran's March 1997 VA 
examination indicate that a portion of the right clavicle has 
been resected.  The deformity noted in the September 2000 VA 
examination was due to "previous surgical resection."  The 
September 2001 VA examiner also noted "evidence of previous 
surgery with resection of the outer clavicle."  
Additionally, the veteran does not appear to contend, and the 
competent medical evidence of record does not indicate, that 
there is any loose movement.  The VA examiner in March 1997 
noted good motion without pain and/or impingement or 
crepitation.  The examiners have specifically noted no 
weakness, fatigue, lack of endurance, or incoordination of 
the veteran's service-connected right shoulder.  In fact, the 
veteran has continuously reported only slight discomfort on 
movement, and has specifically denied that his service-
connected right shoulder condition impairs either his daily, 
recreational, or professional activities.  

Inasmuch as there is no nonunion with loose movement or 
dislocation of the clavicle or scapula, the Board finds that 
the veteran's service-connected right shoulder impingement 
syndrome does not warrant an evaluation of 20 percent or 
more.  

The Board has also considered the potential applicability of 
other diagnostic codes.  

Ankylosis of the shoulder is evaluated under 38 C.F.R. 
§ 4.71a, DC 5200.  "Ankylosis" is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th 
ed. 1988) at 91); see also Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  The veteran does not contend, nor does the 
medical record demonstrate, that ankylosis of the shoulder is 
present.  There is no medical evidence that the veteran's 
shoulder is ankylosed.  Specifically, the veteran does not 
allege, nor is there any evidence, indicating that his 
shoulder is immobile or consolidated.  Evaluation of the 
veteran's disability under DC 5200 is accordingly not 
warranted.  

Limitation of motion of the arm at the shoulder level is 
assigned an evaluation of 20 percent.  Limitation midway 
between the side and shoulder level is assigned a rating of 
30 percent.  Finally, 40 percent is assigned for limitation 
of motion to 25 degrees from the side.  See 38 C.F.R. 
§ 4.71a, DC 5201 (2001).  

In the present case, while examiners have noted residual 
decreased range of motion, the veteran has had range of 
motion on forward flexion to 170 degrees, even with pain.  
His range of motion on abduction has ranged from 170 to 180 
degrees.  External and internal rotations have remained 
around 90 degrees.  Therefore, the Board finds that the 
veteran's service-connected right shoulder disability would 
not be properly evaluated under DC 5201.  

Scars that are superficial and poorly nourished with repeated 
ulcerations warrant a 10 percent rating. 38 C.F.R. § 4.118, 
Diagnostic Code 7803.  Scars that are superficial and tender 
and painful on objective demonstration warrant a 10 percent 
rating. 38 C.F.R. § 4.118, DC 7804.  Scars that limit the 
function of any part affected are rated based upon limitation 
of function of the part affected. 38 C.F.R. § 4.118, DC 7805.

The veteran does not appear to contend, and the competent 
medical evidence of record does not indicate, that his 
postoperative scar is poorly nourished, tender, or painful 
such as to warrant a compensable rating under Diagnostic 
Codes 7803 or 7804.  Additionally, there is no indication 
that the veteran's surgical scar limits his motion in any way 
and, as discussed above, the motion of his service-connected 
right shoulder is not limited to a compensable degree under 
DC 5201.  38 C.F.R. § 4.71a, DC 7805.  Therefore, the Board 
finds that the veteran's service-connected right shoulder 
impingement syndrome does not warrant the application of 
Diagnostic Codes 7803, 7804, or 7805.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59.  However, 
the Court has also held that, where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

In the present case, Diagnostic Code 5203, under which the 
Board finds the veteran is properly evaluated as 10 percent 
disabled, is not based upon a limited range of motion alone.  
Therefore, the Board finds that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are not applicable.  See Johnson, supra.  In 
any event, however, as discussed above, the clinical 
findings, and examiners' observations, from several 
examinations have failed to show additional pain and 
functional loss beyond that contemplated in the applicable 
diagnostic code. 


ORDER

An evaluation in excess of 10 percent for service-connected 
right shoulder impingement syndrome is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

